Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Shi et al. (US 10,819,504 B2), hereinafter, “Shi”, Vijayan (US 2020/0005284 A1), hereinafter, “Vijayan” and Melnychenko et al. (US 2013/0263184 A1), hereinafter, “Melnychenko” and have been found to be the closest prior arts. 
Shi discloses Methods, systems, and apparatus, including computer programs encoded on computer storage media, for digital asset buyback. One of the methods includes: obtaining a request for buying back a digital asset from a first blockchain account, the request comprising a quantity of the digital asset; identifying, based on the request, a blockchain contract that is deployed on the blockchain and that corresponds to the digital asset; generating a blockchain transaction for transferring the quantity of the digital asset from the first blockchain account to a second blockchain account associated with digital asset buyback, wherein the blockchain contract comprises a restriction prohibiting transfer of the digital asset out of the second blockchain account; and sending, to a blockchain node for adding to the blockchain, the blockchain transaction for transferring the quantity of the digital asset from the first blockchain account to the second blockchain account. The blockchain transactions may include verifying permissions of the user-side system; operation, which may correspond to verifying permissions of the user; and operation, which may correspond to verifying permissions of the digital asset. Various operations may be performed by a virtual machine associated with the blockchain system executing one or more blockchain contracts. The blockchain contracts may comprise a blockchain contract for managing permissions of user-side systems, a blockchain contract for managing permissions of blockchain account owners, a blockchain contract for managing permissions required for transferring digital assets, another suitable blockchain contract, or any combination thereof.
Vijayan discloses systems and methods for implementing blockchain-based content engagement platforms. In several embodiments, the content engagement platform includes a registry service which enables verified content creators to mint Non-Fungible Tokens (NFTs). In many embodiments, media wallet applications enable users to securely store NFTs and/or other tokens on their devices. In a number of embodiments, the media wallet applications collect data concerning media consumed by users and aggregate the media consumption data in a permissioned analytics blockchain. The manner in which the media consumption data is stored can enable users to control permission to access their personal data. In one embodiment, a media wallet is provided that can securely store NFTs, display a user interface through which user instructions concerning data access permissions are received, and cause media consumption data to be written to at least one immutable ledger in conjunction with a set of data access permissions. The manner in which content creators that mint an NFT can receive residual royalty payments based upon a smart contract underlying an NFT  The process commences when a content creator decides to issue an NFT based upon a piece of content. The NFT is created by defining a smart contract that includes programmatic digital right management that determines the manner in which the NFT is to be used (e.g. collectible, entitles content access, digital ticket, exchangeable for a discount, etc.) and rules related to residual payments in the event of particular transactions (e.g. change of ownership). When a transaction occurs using the NFT, the NFT blockchain automatically processes the rules associated with the transaction. Where the transaction involves residual payments, records of the transaction involving the NFT and the transactions related to the residual payments are written to the NFT blockchain and the residual payments are deposited in the appropriate accounts indicated by the rules in the smart contract.
However, Shi and Vijayan either alone or in combination fail to teach or suggest “determining, via the digital vault, whether stakeholders of the salable content item hold rights in the salable content item and whether consent for the NFT transaction of any such other stakeholder is required; and the digital vault preventing the sale of the salable content item until consent for the sale is received from each stakeholder from whom consent is required” as required by claim 1 and similarly by claims 30 and 31 and when taken in the context of the claim as a whole. Dependent claims are allowed due to dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435